TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00262-CV


                                        C. R., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee


                   FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
           NO. D-1-FM-20-004849, THE HONORABLE JAN SOIFER, JUDGE PRESIDING



                                           ORDER


PER CURIAM

                The reporter’s record in this appeal was originally due to be filed on May 16,

2022. By request to this Court dated May 27, 2022, Michelle Williamson requested an extension

of time.

                The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Michelle Williamson is hereby

ordered to file the reporter’s record in this case on or before June 6, 2022. If the record is not

filed by that date, Williamson may be required to show cause why she should not be held in

contempt of court.
              It is ordered on May 31, 2022.



Before Chief Justice Byrne, Justices Kelly and Smith




                                               2